We are not prepared to say that the tender made was not referable to the contract of Hudson and Gilmore, doing business as partners; but if such was not the case, the variance was not called to the attention of the court as was required by rule 34 (175 Ala. xxi). Bowdoin v. Ala. Chemical Co., 201 Ala. 582,79 So. 4; Lawrenceburg Roller Mills Co. v. Jones  Co.,85 So. 719;2 U.S. H.  A. Ins. Co. v. Goin, 197 Ala. 584,73 So. 117; Morrison v. Clark, 196 Ala. 670, 72 So. 305.
We should have stated of the evidence sought to be elicited by foregoing questions that it did not tend to change the terms of the ordinance contract having application, but to show the class to which plaintiffs, as consumers of water, belonged, and the rate obtaining as to such class.
Application for rehearing overruled.
2 Post, p. 59.